DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 1 and 3-6, considered unpatentable for the reasons indicated below:
Claims 1 and 4-6 are considered unpatentable under 35 U.S.C. 102(a)(1) as detailed below.
Claims 3 and 6 are considered unpatentable under 35 U.S.C. 103 as detailed below. 
Applicant is advised that the Notice of Allowance mailed 12/30/2021 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
Information Disclosure Statement(s)
The information disclosure statement (IDS) filed on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102453238A (hereinafter, ‘CN ‘238’; citing infra to corresponding machine translation, furnished herewith).
	Regarding Claim 1, CN ‘238 is directed to a preparation method of aliphatic-aromatic copolyester including steps (1), (2) and (3) as broadly described on pages 2-3 of the translation.  More specifically, in at least Examples 1, 6 and 7, CN ‘238 describes embodiments wherein, in a first reaction step, an aromatic dicarboxylic acid (terephthalic acid) is esterified with a diol (1,4-butanediol), and in a second reaction step an aliphatic acid (1,4-succinic acid) is added to the reaction mixture, wherein in the second reaction step the aliphatic acid is added together with further diol (1,4-butanediol) to the reaction mixture.  As such, CN ‘238 is seen to fully describe embodiments of the applicants’ process for preparing a biodegradable polyester as claimed. 
	Regarding Claim 4, CN ‘238 discloses the process according to claim 1 as discussed above.  CN ‘238 does not directly disclose wherein the pressure for the second reaction step is equal to or lower than the pressure for the first reaction step.  However, in each of Examples 1, 6 and 7, CN ‘238 describes adding 1,4-succinic acid and 1,4-butanediol to the reaction mixture obtained in the first esterification reaction with no indication given of a change in pressure in the reaction kettle (see, e.g., page 5, under “Example 1”).  Therefore, in the absence of evidence to the contrary, it is plausible to infer that the disclosed examples implicitly describe the claimed embodiment wherein the pressure for the second reaction step is equal to the pressure for the first reaction (esterification) step.  
	Regarding Claim 5, CN ‘238 discloses the process according to claim 1 as discussed above.  CN ‘238 further discloses wherein the temperature for the second reaction step is equal to or lower than the temperature for the first reaction step.  Thus, in each of disclosed Examples 1, 6 and 7, the first oC and upon adding, inter alia, 1,4-succinic acid and 1,4-butanediol to commence the second reaction (esterification) step, the temperature is adjusted to 200oC.  Hence, according to CN ‘238, the temperature in the second reaction step is lower than the temperature in the first reaction step, as claimed.  
	Regarding Claim 6, CN ‘238 discloses the process according to claim 1 as discussed above.  CN ‘238 further discloses that the addition of 1,4-succinic acid and further 1,4-butanediol as per Example 1, 6 or 7 does not commence until after water produced by the reaction of terephthalic acid and 1,4-butanediol is distilled off.  This indicates a non-continuous or batch process as claimed.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘238. 
Regarding Claim 3, CN ‘238 discloses the process according to claim 1 as discussed above.  CN ‘238 does not directly disclose wherein the aliphatic acid is added either in a molten state or as a paste or as an ester of the diol.  However, in each of Examples 1, 6 and 7, CN ‘238 describes adjusting the temperature to 200oC upon adding 1,4-succinic acid and 1,4-butanediol to the reaction kettle.  Thus, the second reaction (esterification) step in CN ‘238 is performed at a temperature well above the melting point of succinic acid (m.p.: 185-187oC).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the preparation method of CN ‘238 by adding the 1,4-succinic acid in a molten state, as claimed, in the expectation of facilitating mixing/dispersion of the aliphatic acid with the reaction mixture obtained in the first reaction (esterification) step.  
Regarding Claim 6, CN ‘238 discloses the process according to claim 1 as discussed above.  CN ‘238 does not directly disclose wherein the process is a batch process or a continuous process.  However, the procedures described in at least Examples 1, 6 and 7 of CN ‘238 are consistent with a batch-type process as discussed above (see page 4).  Further, although not explicitly disclosed, an ordinarily skilled practitioner seeking to facilitate the uninterrupted production of aliphatic-aromatic copolyester would have naturally been inclined to convert the batch embodiment of CN ‘238 to a continuous process.  Toward that end, it would have been obvious to one so skilled to perform each In re Dilnot, 138 USPQ 248 (CCPA 1963) (court held the claimed continuous operation would have been obvious in light of the batch process of the prior art).

Conclusion
Claims 7-11 and 15 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
 	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding Claims 7 and 8, the closest prior art of CN ‘238 discloses only a three-step method for preparing a biodegradable polyester, wherein steps (1) and (2) are respectively performed under first esterification reaction conditions and second esterification reaction conditions as described on pages 2-3 of the corresponding machine translation.  As further described therein, the reaction mixture obtained in step (2) undergoes a polycondensation reaction in the presence of a third catalyst, which is at least one compound of chemical formula RE(R3)3, wherein RE is a rare earth metal element and R3 is selected from halogen, alkoxy, aryloxy, acetylacetone and R4COO- group, R4 being C1-C30 alkyl.  CN ‘238 does not teach or adequately suggest subjecting the product (reaction mixture) obtained in the second reaction step to an additional esterification step or to a first prepolycondensation step operated under conditions of pressure and temperature as specified in present claims 7 and 8, respectively.  Claim 9 and claims 10, 11 and 15 incorporate via dependency all the limitations of claims 8 and 7, respectively.  
Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including CN ‘238 to 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/01-25-22